Action in negligence, arising out of a collision between a taxicab and a bus. Judgment in favor of plaintiffs affirmed, with costs. No opinion. Lazansky, P. J., Young and Hagarty, JJ., concur; Adel and Taylor, JJ., concur for affirmance of the judgment in so far as it is in favor of plaintiffs Margaret O’Neill, as limited administratrix of the goods, chattels and credits of Adele Douglas, deceased, and George Parmentell, but dissent and vote for reversal of the judgment and for a new trial in so far as it is in favor of plaintiff Frances McMahon, upon the ground that the verdict of the jury in favor of that plaintiff is excessive.